Order issued December /~ , 2012                                                 00S30S




                                                In The
                                   ¢gourt of .appeals
                             ffth Oistrict of exas at
                                        No. 05-12-01174-CV


                                  IZZY ASHKENAZY, Appellant
                                                  V.
                            LSREF2 CLOVER REO2, LLC, Appellee


                                              ORDER

            GRANT appellant’s December 13, 2012 motion for an extension of time to file a brief.

Appellant shall file a brief on or before January 17, 2013.




                                                                    LANG